 



Exhibit 10.1
GENENTECH, INC.
2004 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION GRANT AGREEMENT
     Genentech, Inc. (the “Company”) hereby grants you (the “Participant”), a
nonqualified stock option (“Option”) under the Company’s 2004 Equity Incentive
Plan (the “Plan”) to purchase shares of common stock of the Company (“Shares”).
The date of this Nonqualified Stock Option Grant Agreement (the “Agreement”) is
the date of grant as indicated on the Participant’s Stock Option Data Sheet (the
“Grant Date”). Subject to the provisions of this Agreement and of the Plan, the
principal features of this option are as follows:
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION GRANT
1. Vesting: Subject to any changes in vesting upon the occurrence of certain
events, this Option is scheduled to become exercisable (vest) as to the number
of Shares, and on the dates shown, on the Participant’s Stock Option Data Sheet.
Vesting will not occur unless the Participant remains continuously employed by
the Company and/or a Subsidiary through the applicable vesting date.
2. Termination of Service: Regardless of the reason for Termination of Service,
if the vested Option is not exercised within the appropriate exercise period,
the Option will automatically terminate and the Shares covered by the Option
will revert to the Plan. If applicable, the provisions of Section 3 shall
determine the appropriate number of Shares and vesting schedule upon Termination
of Service.
     (a) General. If the Participant’s Termination of Service is for any reason
other than Retirement, Disability or death, the unvested portion of
Participant’s Option will terminate immediately and the Shares covered by such
portion will revert to the Plan. The Participant may exercise any vested but
unexercised portion of the Option within three (3) months after the date of the
Termination of Service, or prior to the expiration date indicated on his or her
Stock Option Data Sheet (the “Expiration Date”), whichever occurs first.
     (b) Retirement. If Participant’s Termination of Service is due to
Retirement after reaching age sixty-five (65), the number of Shares that would
otherwise have vested had the Participant remained employed by the Company
and/or a Subsidiary during the twelve (12) months following his or her
Retirement date will accelerate and become exercisable until the Expiration
Date. After applying this provision, any remaining unvested portion of the
Option will immediately terminate and the Shares covered by such portion will
revert to the Plan.
     (c) Disability. If Participant’s Termination of Service is due to
Disability, the Participant may exercise any vested but unexercised portion of
his or her Option within twelve (12) months after the date of the Termination of
Service, or prior to the Expiration Date, whichever occurs first. After applying
this provision, any unvested portion of the Option will terminate and the Shares
covered by such portion will revert to the Plan.
     (d) Death. Unless otherwise provided for by the Committee in the Agreement,
if Participant’s Termination of Service is due to his or her death, one hundred
percent (100%) of the Shares subject to the Option shall vest on the date of the
Participant’s death, and the option shall be

 



--------------------------------------------------------------------------------



 



exercisable for up to three (3) years after the date of death, or prior to the
Expiration Date, whichever occurs first. The Option may be exercised by the
beneficiary designated by the Participant (as provided in Section 9.6 of the
Plan), the executor or administrator of the Participant’s estate or, if none, by
the person(s) entitled to exercise the Option under the Participant’s will or
the laws of descent or distribution.
3. Other Events:
     (a) Leave of Absence. Each of Participant’s scheduled vesting dates will be
delayed one (1) month each time a Participant takes a personal leave of absence
(“LOA”) for ten (10) or more successive business days in a given calendar month.
     (b) Part-time Status. As of the effective date of a change from full-time
to part-time employment status with the Company or a Subsidiary prior to full
vesting, the Participant’s total number of unvested Shares will be decreased in
accordance with the following formula (rounded to the nearest whole Share):

                 
number of unvested Shares as of the change in employment status
  X   Participant’s part-time percentage of employment   =   new number of
Shares that will vest

     However, if a Participant’s part-time status will apply for six (6) months
or less, his or her Shares will not decrease. If applicable law prohibits the
modification under the preceding formula, the Participant agrees that the
Committee or its duly authorized delegate may extend the vesting period with
respect to the Option or reduce the Shares awarded by this Agreement on a pro
rata basis, as reasonably determined by the Committee or its duly authorized
delegate and to the extent permitted under applicable law; provided that any
such modification shall not affect a greater number of Shares than the number of
Shares that would have been modified pursuant to the preceding formula.
     A change to part-time status will not affect Shares that have already
vested. Unvested Shares lost pursuant to the above formula are forfeited by the
Participant and revert to the Plan.
     (c) Consultancy Arrangements. A change in status from Employee to
Consultant, as such terms are defined in the Plan, will not affect the vesting
schedule or cause the option to expire, so long as Participant continues to
perform services and job duties for the Company or a Subsidiary.
4. Persons Eligible to Exercise Option. Except as determined by the Committee in
its discretion, this Option shall be exercisable during the Participant’s
lifetime only by the Participant unless (i) Participant is permanently disabled
(as defined in Section 22(e) of the Code), in which case it may be exercised by
Participant’s spouse or other individual to whom he or she has validly granted a
durable power of attorney, or (ii) Participant has transferred the Option to a
trust for his or her benefit, in which case it may be exercised only by the
trustee of such trust.
5. Option is Not Transferable. Except to the extent provided in the Plan, the
unvested Shares subject to this grant and the rights and privileges conferred
hereby shall not be sold, transferred, pledged, assigned or otherwise alienated
or hypothecated in any way (whether by operation of law or otherwise except
pursuant to a qualified domestic relations order, as determined by the Company)
other than by will or by the laws of descent and distribution.

 



--------------------------------------------------------------------------------



 



6. Conditions to Exercise. This Option may be exercised by the person then
entitled to do so as to any whole Shares which may then be purchased by
(a) giving notice in such form or manner as the Company may designate,
(b) providing full payment of the exercise price as indicated on the
Participant’s Stock Option Data Sheet (the “Exercise Price”) and the amount of
any income tax the Company determines is required to be withheld by reason of
the exercise of this Option or as is otherwise required under Section 10 below,
and (c) giving satisfactory assurances in the form or manner requested by the
Company that the Shares to be purchased upon the exercise of this Option are
being purchased for investment and not with a view to the distribution thereof.
7. Payment Methods. Except as otherwise required as a matter of law, the
Exercise Price may be paid in one (or a combination of two or more) of the
following forms:
     (a) Cash or its equivalent. The Company reserves the right to limit the
availability of certain other methods of exercise as it deems necessary;
     (b) By tendering previously acquired Shares that have an aggregate Fair
Market Value, as such term is defined in the Plan, at the time of exercise equal
to the total Exercise Price;
     (c) Consideration under a cashless method of exercise;
     (d) By any other means that the Committee, in its sole discretion,
determines to both provide legal consideration for the Shares and to be
consistent with the terms of the Plan.
8. Timing Considerations. Notwithstanding any contrary provision of this
Agreement, if the Expiration Date of this Option falls on a Saturday, Sunday or
holiday, the Participant may exercise any vested but unexercised portion of this
Option at any time prior to the close of business on the first business day
following that Saturday, Sunday or holiday. In addition, if the Option is to be
exercised through a stock broker-assisted transaction, it must be exercised
while the applicable stock market is open for trading and before the Option
otherwise expires. If the Participant receives a hardship withdrawal from his or
her account (if any) under the Company’s Tax Reduction Investment Plan (the
“401(k) Plan”) for U.S. employees, this Option may not be exercised during the
six (6) month period following the hardship withdrawal (unless the Company
determines that exercise would not jeopardize the tax-qualification of the
401(k) Plan).
9. Trusts. The Option may be transferred by the Participant to a trust for his
or her benefit or by will or the laws of descent or distribution, all in
accordance with such procedures as the Company in its discretion may designate
from time to time. In the event the Participant decides to transfer the Option
to a trust for his or her benefit, the Participant must obtain the consent of
the Company to such transfer and the trustee shall be required to make certain
representations in writing to the Company regarding the exercise of the Option
and the trading of the Shares obtained upon the exercise of the Option.
10. Tax Withholding. The Company shall assess its requirements regarding tax,
social insurance and any other payroll tax withholding and reporting in
connection with this Option, including the grant, vesting or exercise of this
Option or sale of Shares acquired pursuant to the exercise of this Option
(“tax-related items”). These requirements may change from time to time as laws
or interpretations change. Regardless of the Company’s actions in this regard,
the Participant hereby acknowledges and agrees that the ultimate liability for
any and all tax-related items is and remains his

 



--------------------------------------------------------------------------------



 



or her responsibility and liability and that the Company (a) makes no
representations or undertaking regarding treatment of any tax-related items in
connection with any aspect of this Option grant, including the grant, vesting or
exercise of this Option and the subsequent sale of Shares acquired pursuant to
the exercise of this Option; and (b) does not commit to structure the terms of
the grant or any aspect of this Option to reduce or eliminate the Participant’s
liability regarding tax-related items. In the event the Company determines that
it and/or a Subsidiary must withhold any tax-related items as a result of the
Participant’s participation in the Plan, the Participant agrees as a condition
of the grant of this Option to make arrangements satisfactory to the Company to
enable it to satisfy all withholding requirements. The Participant authorizes
the Company and/or a Subsidiary to withhold all applicable withholding taxes
from the Participant’s wages. Furthermore, the Participant agrees to pay any
amount of taxes to the Company and/or a Subsidiary as one or both may be
required to withhold as a result of the Participant’s participation in the Plan
and that cannot be satisfied by deduction from the Participant’s wages or other
cash compensation paid to the Participant. The Participant acknowledges that he
or she may not exercise this Option unless the tax withholding obligations of
the Company and/or any Subsidiary are satisfied.
11. Section 409A. Under Section 409A of the Code, an Option that vests after
December 31, 2004, that was granted with a per share exercise price that is
determined by the Internal Revenue Service (the “IRS”) to be less than the fair
market value of a share of common stock on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by the Participant prior to the exercise of the
Option, (ii) an additional twenty percent (20%) tax, and (iii) potential penalty
and interest charges. The Participant acknowledges that the Company cannot and
has not guaranteed that the IRS will agree that the per share exercise price of
this Option equals or exceeds the Fair Market Value of a Share on the date of
grant in a later examination. The Participant agrees that if the IRS determines
that this Option was granted with a per share exercise price that was less than
the Fair Market Value of a Share on the date of grant, the Participant will be
solely responsible for his or her costs related to such a determination.
12. Suspension of Exercisability. This Option, in the sole discretion of the
Company, may not be exercised, in whole or in part, and the Company shall not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares,
the filing of quarterly reports and the completion of any restatement of
financial statements required under any state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any state or federal governmental agency, which the
Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of exercise of the Option as the Committee may establish from time to time
for reasons of administrative convenience. Any suspension of exercise or delay
in the issuance of Shares as a result of one or more of the following conditions
shall not extend the Expiration Date of this Option, and the Company shall have
no further obligation or liability with respect to this Option as of and
following the Expiration Date.
13. Address for Notices. Address any notice given to the Company under this
Agreement to: Corporate Securities Administration, MS 49, Legal Department,
Genentech, Inc., 1 DNA Way, South San Francisco, CA 94080, or at such other
address as the Company may subsequently designate in writing.

 



--------------------------------------------------------------------------------



 



14. No Rights of Stockholder. Neither the Participant nor any beneficiary shall
be or have any of the rights or privileges of a stockholder of the Company with
respect to any of the Shares issuable pursuant to the exercise of this Option,
unless and until certificates representing such Shares have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to the Participant (or beneficiary). Nothing in the Plan or this
Option shall create an obligation on the part of the Company to repurchase any
Shares purchased hereunder.
15. No Effect on Employment. Subject to any employment contract with the
Participant, Participant’s terms of employment shall be determined from time to
time by the Company and/or the Subsidiary employing the Participant, which
entity hereby expressly reserves the right to terminate or change the terms of
the employment of the Participant at any time for any reason whatsoever, with or
without good cause. Neither the transaction(s) contemplated hereunder nor the
vesting schedule indicated on the Participant’s Stock Option Data Sheet
constitutes an express or implied promise of continued employment for any period
of time. A leave of absence or an interruption in service (including an
interruption during military service) authorized or acknowledged by the Company
or the Subsidiary employing the Participant, including the transfer of a
Participant between the Company and any of its Subsidiaries (or between
Subsidiaries) shall not be deemed a Termination of Service for the purposes of
this Agreement.
16. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Terms used and not defined in this Agreement shall have the
meaning set forth in the Plan. This Option is not an incentive stock option as
defined in Section 422 of the Internal Revenue Code. The Company may, in its
discretion, issue newly issued Shares or treasury shares pursuant to this
Option.
17. Binding Agreement. Subject to the limitation on the transferability of this
Option contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
18. Committee Authority. The Committee shall have the power to interpret the
Plan and this Agreement, and to adopt rules consistent with the Plan for the
administration, interpretation and application of the Plan and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Participant, the Company and all other interested persons. The
Committee shall not be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
19. Captions. Captions provided herein are for convenience only, and shall not
serve as a basis for interpretation or construction of this Agreement.
20. Agreement Severable. In the event that any provision in this Agreement shall
be held illegal or invalid for any reason, such provision shall be severable
from, and such illegality or invalidity shall not be construed to have any
effect on, the remaining provisions of this Agreement.
21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not accepting this

 



--------------------------------------------------------------------------------



 



Agreement in reliance on any promises, representations, or inducements other
than those contained herein. Modifications to this Agreement or the Plan can be
made only in an express written contract executed by a duly authorized officer
of the Company.
22. Amendment, Suspension or Termination of the Plan. By accepting this award,
the Participant expressly warrants that he or she has received an Option under
the Plan, and has received, read and understood a description of the Plan. The
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.
23. Labor Law. By accepting this Option, the Participant acknowledges that:
(a) the grant of this Option is a one-time benefit which does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options; (b) all determinations with respect to any future grants,
including, but not limited to, the times when the Options shall be granted, the
number of Shares subject to each Option, the Exercise Price, and the time or
times when each Option shall be exercisable, will be at the sole discretion of
the Company; (c) the Participant’s participation in the Plan is voluntary;
(d) the value of this Option is an extraordinary item of compensation which is
outside the scope of the Participant’s employment contract, if any; (e) this
Option is not part of the Participant’s normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (f) the vesting of this Option ceases upon termination of
employment for any reason except as may otherwise be explicitly provided in the
Plan or this Agreement; (g) the future value of the underlying Shares is unknown
and cannot be predicted with certainty; (h) if the underlying Shares do not
increase in value, this Option will have no value; (i) this Option has been
granted to the Participant in accordance with the Participant’s status as an
Employee or Consultant of the Company or its Subsidiaries; (j) any claims
resulting from this Option shall be enforceable, if at all, against the Company;
(k) there shall be no additional obligations for any Subsidiary employing the
Participant as a result of this Option and (l) no claim or entitlement to
compensation or damages arises if the Option does not increase in value and the
Participant irrevocably releases the Company and its Subsidiaries from any such
claim that does arise.
24. Disclosure of Participant Information. By accepting this Option, the
Participant consents to the collection, receipt, use, retention and transfer of
personal data as described in this Section 24. The Participant understands that
the Company and its Subsidiaries hold certain personal information about him or
her, including his or her name, home address and telephone number, date of
birth, social security or identity number, salary, nationality, job title, data
for tax withholding purposes, any Shares or directorships held in the Company,
details of all Options or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in his or her favor, for the purpose
of managing and administering the Plan (“Data”). The Participant further
understands that the Company and/or its Subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of his or her participation in the Plan, and that the Company and/or
any of its Subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. The Participant understands that these recipients may be located in
the European Economic Area, or elsewhere, such as in the U.S. or Asia. The
Participant expressly authorizes the Company to collect, receive, use, retain
and transfer the Data in electronic or other form, for the purposes of
implementing, administering and managing his or her participation in the Plan
and/or the subsequent holding of Shares on his or her behalf, including any
requisite transfer to a broker or other third party with whom he or she may
elect to deposit any Shares acquired upon exercise of this Option. The
Participant understands that he or

 



--------------------------------------------------------------------------------



 



she may, at any time, without cost, view the Data, require any necessary
amendments to the Data or withdraw his or her consent herein in writing by
contacting the human resources department and/or the stock option administrator
for his or her employer. The Participant understands, however, that refusing or
withdrawing his or her consent may affect his or her ability to accept an Option
under the Plan.
25. Notice of Governing Law. This option shall be governed by, and construed in
accordance with, the laws of the State of California without regard to
principles of conflict of laws.

 



--------------------------------------------------------------------------------



 



GENENTECH, INC.
2004 EQUITY INCENTIVE PLAN
STOCK OPTION DATA SHEET

             
Optionee:
  [NAME]        
Date of Grant:
  [GRANT DATE]   Grant Number:   [GNT NUMBER] Shares subject to option:   [SHR
NUMBER] Exercise price per share:   [PRICE] Scheduled date of vesting of first
installment (“Initial Vesting Date”):   [VEST DATE] Number of shares scheduled
to vest on Initial Vesting Date:   [SHR ON IVD] Number of shares scheduled to
vest per month after the Initial Vesting Date:   [SHR PER MO] Expiration Date of
the Option:   [EXP DATE]

On the date specified above, Genentech, Inc. (the “Company”) approved the grant
to you of the option described above to purchase shares of Company Common Stock
(the “Shares”) under the Genentech, Inc. 2004 Equity Incentive Plan (the
“Plan”).
In addition to this Stock Option Data Sheet, you will need to carefully read
your nonqualified stock option grant agreement (the “Agreement”), the Plan, and
the Plan prospectus (the “Prospectus”) to understand the terms and conditions of
your grant. These and other documents relating to the Plan or the underlying
shares can be found by clicking on the following links:

  1.   Agreement     2.   Prospectus     3.   Plan     4.   Annual Report     5.
  Notice of Exercise     6.   Instructions to Notice of Exercise

This option is a valuable security and should be safeguarded accordingly. After
you have reviewed these documents and understand your rights and obligations,
please submit the Acknowledgment below by clicking on the “I accept” button.
This Acknowledgment does not commit or obligate you to purchase any shares from
this option.
It is your responsibility to exercise this option before it terminates.
Once you are able to begin exercising your option, you may be required to
complete a Notice of Exercise and submit it to Corporate Securities
Administration (MS #49), along with a form of payment

 



--------------------------------------------------------------------------------



 



permitted under the option for the full purchase price of the shares being
purchased and any applicable taxes.
If you have any questions, please feel free to contact Corporate Securities
Administration, at:
(650) CALL DNA (650-225-5362)
or via e-mail at: stockplan@gene.com
 
ACKNOWLEDGMENT
By accepting this option, I, [EMPLOYEE NAME]:
(a) agree that I have read the Agreement, the Stock Option Data Sheet, and the
Prospectus, and that I have been able to access and view the Plan, and
understand the rights and obligations with respect to this option as set forth
in the Agreement and the Plan, including, for example, the rules on vesting and
early termination;
(b) agree to all the terms and conditions contained in the Agreement, the Stock
Option Data Sheet and the Plan; and
(c) agree that as of the date hereof, the Agreement, the Stock Option Data Sheet
and the Plan set forth the entire understanding between the Company and me
regarding the acquisition of the shares and supersede all prior oral and written
agreements with respect thereto.
Please click the button below to indicate your acceptance of this option.



 

I accept
      


FOR SECURITY REASONS, PLEASE CLOSE DOWN YOUR BROWSER AFTER VIEWING
ANY OF THIS MATERIAL

 